Proceeding pursuant to CPLR article 78 to review a determination of the Commissioner of the New York State Office of Temporary and Disability Assistance dated August 22, 2001, which, after a hearing, affirmed a determination of the Suffolk County Department of Social Services denying the petitioner’s application for reimbursement of expenses incurred in the burial of her indigent mother.
Adjudged that the petition is granted, on the law, without costs or disbursements, the determination is annulled, and the application is granted.
The determination of the New York State Office of Temporary and Disability Assistance that the petitioner is not entitled to reimbursement of expenses in connection with the burial of her indigent mother is not supported by substantial evidence. Ritter, J.P., Smith, Krausman and Rivera, JJ., concur.